Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to amendment filed on 03/02/2021 in which claim 1-19 are presented for examination.
				(3) Status of Claims
2.	Claims 1-19 are pending, of which claims 1, 10 and 19 are in independent form.

Response to Arguments
3.	Applicant's amendment filed on 03/02/2021 has been fully considered but they are not 

persuasive.  Applicant’s amendment to the independent claim significantly changes the scope of the 

invention as a whole.  Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered 

but are moot because the new ground of rejection does not rely on any reference applied in the prior 

rejection of record for any teaching or matter specifically challenged in the argument.

While the amendments as presented do not present allowable subject matter, in the interest of compact prosecution, examiner feels that a further interview may help to expedite prosecution of the application.  Examiner is available for an interview at Applicant's convenience at the number below should Applicant wish to discuss the case further.


				Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

4.	Claims 1-2, 5-11 and 14-19 are rejected under 35 U.S.C 103 as being unpatentable Over Zearing et al.  (US PG Pub2013/0110906) published on May 02, 2013 in view of Maddhirala(US PG Pub 2010/0186020) published on July 22, 2010.

	As per claim 1, 10 and 19,  A method implemented by one or more data processors forming one or more computing devices, the method comprising: 
receiving, by at least one data processor, a plurality of change requests to a graphical user interface, each change request involving a graphical user interface element forming part of the graphical user interface (Para[002-0003] discloses user may interact with the file hosting server through a web browser to obtain web pages containing data requested by the user.  It is obvious to one ordinary skill in the art that user can make multiple request, as taught by Zearing); 
generating, by at least one data processor for each change request, a discrete command based on the corresponding change request (Para[002-003] user make input(e.g. command) to retrieve data which changes display, as taught by Zearing); 
temporarily rendering, by at least one data processor, the change requests on the graphical user interface using the discrete command to retrieve local data(Para[0019][0006] discloses  data object is found in the browser cache, then the browser renders the local version of the data object from the browser cache, as taught by Zearing); and
rendering an update to the graphical user interface based on an existence of a delta between the local data and the backend data(Para[0004-0006] web application residing in a client device generates a user interface containing data objects hosted on a remote server. In the event, the web app cache and the browser cache do not contain the data object, the web application makes a network request to obtain the data object from the remote server, as taught by Zearing), 
Zearing does not explicitly teach 
queuing the discrete commands in a command queue; 
based on multiple discrete commands in the command queue, backend data in response to the discrete commands in the command queue, wherein the backend data comprises at least one status code indicating whether the discrete command was a success, a failure, or a bad request;
wherein the delta is determined based on the at least one status code, wherein the rendering of the update comprises merging the local data with the backend data when the backend data and the local data do not match.
On the other hand, Maddhirala teaches queuing the discrete commands in a command queue (fig 4-8 Para[0037] discloses tasks executed one after another, as taught by Maddhirala); 
retrieving, in parallel with the temporarily rendering based on multiple discrete commands in the command queue, backend data in response to the discrete commands in the command queue (Para [0037-0038][0042] fig 4-8 retrieving backend data from and syncing the backend data with the local data corresponding to task, as taught by Maddhirala), wherein the backend data comprises at least one status code indicating whether the discrete command was a success, a failure, or a bad request(Para [0037-0038][0042] fig 4-8 retrieving backend data from and syncing the backend data with the local data after completing the job task.  Task status indicate the status of the task, as taught by Maddhirala);
wherein the delta is determined based on the at least one status code, wherein the rendering of the update comprises merging the local data with the backend data when the backend data and the local data do not match(Para [0037-0038][0042] fig 4-8 data retrieve data from a backend database and store the data in a local database repository, as taught by Maddhirala).

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zearing invention with the teaching of Maddhirala because doing so would result in increased efficiency by provide feedback to user by notify the status of the data synchronization.  

	As per claim 2 and 11, the combination of Zearing and Maddhirala teaches wherein the change request is a data query and the retrieving comprises: 
(Para[0002-0003][0019], as taught by Zearing); 
providing, by at least one data processor, the data query to a backend; and receiving, by at least one data processor, the backend data from the backend in response to the data query(Para[0002-0003][0019], as taught by Zearing).

As per claim 5 and 14, the combination of Zearing and Maddhirala teaches further comprising: determining, by at least one data 	processor, if the backend data is responsive to the change request(Para[0019], as taught by Zearing); 
parsing, by at least one data processor, the backend data(Para[0018-0019], as taught by Zearing); determining, by at least one data processor, the existence of the delta between the backend data and 	the local data(Para[0003-0006], as taught by Zearing); and based on the existence of the delta, rendering the update to the graphical user interface(Para[0004-0006], as taught by Zearing).

As per claim 6 and 15, the combination of Zearing and Maddhirala teaches wherein the update to the graphical user interface comprises retaining the temporarily rendered change request based on the delta between the backend data and the local data being non-existent (Para[0003-0006][0019-0021], as taught by Zearing).

As per claim 7 and 16, the combination of Zearing and Maddhirala teaches further comprising adding or removing the discrete command to an undo stack for handling of a further change request(Para[0059], as taught by Zearing).

As per claim 8 and 17, the combination of Zearing and Maddhirala teaches wherein thechange request is to undo or redo a prior change request and the temporarily rendering the change request comprises retrieving the command from the undo stack (Para[0003-0006][0019-0021], as taught by Zearing).

As per claim 9 and 18, the combination of Zearing and Maddhirala teaches wherein the change request is derived from user input via the graphical user interface(Para[0059], as taught by Zearing).

Claim 20, 21 and 22 (cancelled)

	5.	Claims 3 and 12 are rejected under 35 U.S.C 103 as being unpatentable Over zearing et al.  (US PG Pub2013/0110906) published on May 02, 2013 in view of Maddhirala(US PG Pub 2010/0186020) published on July 22, 2010 in further view of Kaneko (US PG pub 2014/0215434) published on July 31, 2014.

	As per claim 3 and 12, the combination of Zearing, Drew and Mehrotra does not teach wherein generating the discrete command further comprises: generating, by at least one data processor, a class representing the change request; and generating, by at least one data processor, an instance of the class for further handling by a command processor.
	On the other hand, Kaneko teaches wherein generating the discrete command further comprises: generating, by at least one data processor, a class representing the change request(Para[0026], as taught by Kaneko); and generating, by at least one data processor, an 	instance of the class for further handling by a command processor(Para[0026], as taught by Kaneko).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zearing and Maddhirala invention with the teaching of Kenako because doing so would result in effectively allows for a user to have easy access to a wide range of application options/functionality without having to navigate away from a main screen.

Claim 4 and 13 (cancelled)

	Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of 	time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the 	organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 	applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 	like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175